 
 
I 
111th CONGRESS
2d Session
H. R. 5022 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2010 
Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To authorize the Secretary of Education to make grants to 10 institutions of higher education for the expansion of master’s degree in physical education programs that emphasize technology and innovative teaching practices. 
 
 
1.Short titleThis Act may be cited as the Fitness for Life Act. 
2.Technology in physical education grant program 
(a)EstablishmentThe Secretary of Education is authorized to make grants on a competitive basis to 10 institutions of higher education for the expansion of master's degree in physical education programs that emphasize the incorporation of technology and innovative teaching practices into the teaching of physical education. 
(b)EligibilityThe Secretary may only award a grant under this section to an institution of higher education that— 
(1)prior to applying for such grant, has established a master's degree in physical education program; and  
(2)submits an application at such time, in such form, and accompanied by such information and assurances as the Secretary may require, including— 
(A)a detailed description of the institution of higher education’s master's degree in physical education program; 
(B)a detailed description of at least 1 local educational agency with which the institution of higher education will partner as required by subsection (c)(1)(D) and why the institution of higher education chose such local educational agency as a partner; and 
(C)a plan for using grant funds in accordance with subsection (c).  
(c)Use of funds 
(1)Required activitiesAn institution of higher education that receives a grant under this section shall use the grant funds to carry out the following activities: 
(A)Instructing its master's degree candidates on incorporation of technology and innovative teaching practices into the teaching of physical education and on ways of encouraging children to be more physically active outside the classroom. 
(B)Developing a curriculum for its master’s degree in physical education program that links practice and theory. 
(C)Offering programs that extend the master’s degree in physical education program into the community of the local educational agency with which the institution of higher education is partnering, as required by subparagraph (D), such as programs that make available facilities for use by both master’s degree candidates and community members and physical education classes in which both master’s degree candidates and community members may participate.  
(D)Partnering with a local educational agency to increase the availability and quality of physical education instruction in schools served by the local educational agency and to provide master's degree candidates with opportunities for obtaining student-teaching experience. 
(E)Providing a majority of the instruction required for graduation from the master’s degree in physical education program at schools served by the local educational agency with which the institution of higher education is partnering, as required by subparagraph (D). 
(F)Requiring each master's degree candidate to serve as a full-time student teacher in schools served by the local educational agency with which the institution of higher education is partnering, as required by subparagraph (D). 
(G)Actively promoting the master's degree in physical education program to prospective students, including by creating additional incentives to recruit prospective students into the program, if the institution of higher education considers such incentives necessary. 
(H)Such additional activities as the Secretary may require. 
(2)Permitted activitiesAn institution of higher education that receives a grant under this section may use any grant funds remaining after carrying out the activities required by paragraph (1) for any purpose related to the incorporation of technology and innovative teaching practices into its master's degree in physical education program, including— 
(A)purchasing equipment and technology designed to increase or enhance physical activity participation or fitness levels, including heart rate monitors, pocket PCs, and fitness assessment systems; 
(B)providing stipends for master's degree candidates; and 
(C)covering the administrative costs incurred by the institution of higher education in connection with activities required or permitted by this subsection and the reporting requirement of subsection (f)(1).  
(d)Consultant institution of higher education 
(1)In generalBefore making grants under this section, the Secretary shall choose 1 institution of higher education to serve as a consultant to the Secretary in developing the grant program, including establishing additional eligibility and application criteria under subsection (b)(2) and additional required activities under subsection (c)(1)(H). 
(2)EligibilityThe Secretary may only choose as a consultant under paragraph (1) an institution of higher education that, not later than 5 years prior to the beginning of such relationship and throughout such relationship— 
(A)offers a master's degree in physical education program that emphasizes the incorporation of technology into the teaching of physical education; and 
(B)partners with a local educational agency that serves schools in which the institution of higher education’s master's degree candidates serve as student teachers. 
(3)Reimbursement of costsThe Secretary shall reimburse the institution of higher education the Secretary chooses under paragraph (1) for the costs it incurs in serving as a consultant to the Secretary. 
(e)Duration and renewal of grant 
(1)DurationA grant under this section shall be awarded over 4 fiscal years. 
(2)RenewalAn institution of higher education is eligible to apply for renewal of a grant under this section if it continues to meet the eligibility requirements of subsection (b).  
(f)Reporting requirements 
(1)Report from institution of higher education to SecretaryNot later than 60 days after the conclusion of each fiscal year in which it receives grant funds under this section, an institution of higher education shall submit to the Secretary a report that includes a detailed explanation and analysis of— 
(A)how the institution of higher education has used grant funds; 
(B)the impact of the grant on the ability of the institution of higher education to train master's degree candidates to incorporate technology and innovative teaching practices into the teaching of physical education; and 
(C)the impact that the institution of higher education’s partnership has had on the local educational agency with which it is partnering, as required by subsection (c)(1)(D). 
(2)Report from Secretary to CongressNot later than 120 days after the conclusion of each fiscal year in which the Secretary awards grant funds under this section, the Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report that includes a summary of— 
(A)how institutions of higher education receiving grants under this section have used grant funds in such fiscal year; 
(B)the impact of the grant program on the ability of institutions of higher education to train master's degree candidates to incorporate technology and innovative teaching practices into the teaching of physical education; and 
(C)the impact of the grant program on the local educational agencies with which institutions of higher education are partnering, as required by subsection (c)(1)(D).  
(g)DefinitionsIn this section, the following definitions apply: 
(1)Fitness assessment systemThe term fitness assessment system means a method or device that enables a physical education teacher to monitor a student’s fitness progress, including a pocket PC and a heart rate monitor. 
(2)Innovative teaching practiceThe term innovative teaching practice means a teaching practice that gives teachers an opportunity to explore new ideas and methods for teaching physical education to students. Such a practice— 
(A)shall include the use of technology in the physical education curriculum; and 
(B)may include any other practice that has been proven to increase students’ interest in physical education or to make students healthier and more physically fit. 
(3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that such term does not include an institution described in subsection (a)(1)(C) of such section. 
(4)Local educational agencyThe term local educational agency has the meaning given such term in section 9101(26) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(26)). 
(5)Master’s degree candidateThe term master's degree candidate means a student in a master's degree in physical education program. 
(6)Master’s degree in physical education programThe term master's degree in physical education program means a graduate program of study leading to the award of the degree of master of arts in physical education or master of science in physical education. 
(7)Pocket PCThe term pocket PC means a fitness assessment system, including software and handheld computers, that enables a physical education teacher to remotely collect data about each student’s fitness as students participate in class activities and to generate individual fitness report cards for each student based on such data.  
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,500,000 for each of the fiscal years 2011 through 2015, of which not more than 5 percent shall be available each year for the costs of administering the grant program established under this section.  
 
